DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application is also restricted to the following patentably distinct species:
Select one of specific Cr compound, one specific activator, one specific phosphacycle-containing ligand compound.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic. There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
During a telephone conversation with Joseph Huebsch on 06/14/2022, a provisional election was made without traverse to prosecute the species of CrCl3(THF)3 (CAS#10170-68-0) as Cr compound, MAO as an activator and a ligand having the structure as shown below: 

    PNG
    media_image1.png
    166
    173
    media_image1.png
    Greyscale

Affirmation of this election must be made by applicant in replying to this Office action.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Huebsch on 06/17/2022:
1.            (Currently Amended)  A catalyst system comprising a) a source of chromium; b) one or more activators; and, c) at least one phosphacycle-containing ligating compound of the formula: 
   

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein:
P is phosphorus;
L is C;




                                

    PNG
    media_image4.png
    54
    75
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    54
    76
    media_image5.png
    Greyscale

the first of L1 is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 and 
the second of L1 
is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; 

    PNG
    media_image8.png
    54
    76
    media_image8.png
    Greyscale


    PNG
    media_image5.png
    54
    76
    media_image5.png
    Greyscale

R5 attached to L1 is independently H, C1-40 substituted or unsubstituted alkyl, C1-40 substituted or unsubstituted aryl;
each R5 group attached to the carbon atom 1-40 substituted or unsubstituted alkyl, C1-40 substituted or unsubstituted aryl[;]



.
Allowable Subject Matter
Claims 1-9 are allowed.
The closest prior art is Wass et al. (CHEMCATCHEM, 2013, 5, 2946-2954).
Wass et al. teach chromium diphosphazanes (PNP) catalyst comprising Cr compound, alkyl aluminium co-catalyst and phosphacycle ligand having the structure as shown below:

    PNG
    media_image9.png
    192
    287
    media_image9.png
    Greyscale

However, neither Wass et al., and any prior arts of the record specifically teaches or suggests a catalyst having the phosphacycle ligand as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claims 2-9 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUN QIAN/           Primary Examiner, Art Unit 1738